 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised by the chief inspector are included in the existing productionand maintenanceunit.The chief inspector does not represent theEmployer in contract negotiations with the Petitioner, and informa-tion on his reports on grievances is already known to the shop stewardwhen the report is made.He also prepares reports of a confidentialnature for the Employer in connection with defense contracts.Asthe chief inspector does not formulate or effectuate the Employer'sgeneral labor relations policies, we find these clerks are not confi-dential employees,11 and, as their interests are allied with the plantclerks, we shall permit them to vote in the election directed below.Accordingly, we shall direct an election in the following votinggroup :All factory clerks at the Employer's plant at Dansville, New York,including shop clerks, stockroom clerks, and the two clerks in thechief inspector's office, but excluding guards, professional employees,the chief stockroom clerk, the chief inventory clerk, and all othersupervisors as defined in the Act, and all other employees.12If a majority of these employees vote for the Petitioner they willbe taken to have indicated their desire to be included in the produc-tion and maintenanceunit currently represented by the Petitioner.[Text of Direction of Election omitted from publication in thisvolume.]11Amplex Manufacturing Company,85 NLRB 523.12The Employer contended at the hearing that the Petitioner's showing of interest isinadequate.The adequacy of a showing of interest is a matter for administrative deter-mination,not litigable by the parties.SeeElastic Stop Nut Corporation of America,87NLRB 1532.'In the instant case, the Board is administratively satisfied that the Petitionerhas made a sufficient showing of interest.THE ZIA COMPANY, PETITIONERandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL UNION 611 AND INTERNATIONALUNION OF OPERATING ENGINEERS, LOCAL No. 9 AND LOCAL No. 9A.Case No. 33-RM-11.May V,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph A. Jenkins,hearing officer.The hearing officer's rulings made at 'the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Reynolds, and Styles].94 NLRB No. 50. THE ZIA COMPANY215Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaningof the Act.2.International Brotherhood of Electrical Workers, Local Union611, hereinafter called Electricians, and International Union ofOperating Engineers, Local No. 9 and Local No. 9A, hereinaftercalled Engineers, are labor organizations and claim to represent em-ployees of the Employer.3.On December 15, 1950, the Employer filed the petition hereinseeking an election in a unit consisting of all operating and mainte-nance employees at its prospective new plant, herein called the T-3plant, at Los Alamos, New Mexico, and alleging that Engineers andElectricians have presented a claim to be recognized as the repre-sentative of the foregoing employees.The Employer amended itspetition at the hearing to include only the operating employees of itsT-3 plant.'At the time of the hearing, the T-3 plant had not yetcommenced operations; however, the Employer expected to commenceoperations within 2 months, and the employees expected to be em-ployed at this plant had already been hired, and were in the processof training at the T-3 plant in preparation for the actual commence-ment of operations.Engineers contends that its current contract, which was executedon January 1, 1951, to remain in effect until December 31, 1951, andwhich contains an automatic renewal clause, covers the employeesat the T-3 plant, excluding switchboard operators, and is a bar tothe petition.As the petition was filed before Engineers' contractwas executed, that contract cannot operate as a bar.2Accordingly, we find that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) (B) and Section 2 (6) and (7)of the Act.4.The appropriate unit :The Employer performs certain maintenance and operating func-tions under contract with the Atomic Energy Commission for thecity of Los Alamos, New Mexico, and for the Los Alamos ScientificLaboratory.These functions performed by the Employer includethe management of certain Government-owned property; the opera-tion and maintenance of public utilities; the maintenance of roadsand parks; the storage and maintenance of official vehicles; the main-1Plumbers and Steam Fitters, Local No. 412, which was permitted conditionally to in-tervene at the hearing,withdrew from the proceedings after the petition was amended2Electricians does not urge its current contract,executed June 19, 1950, to remain ineffect until January 1, 1952, as a bar to the petition, and Electricians agrees to an electionin the unit sought by the Employer. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDtenance of housing facilities; and the procurement, storage, andissuance of official supplies and materials.The T-3 plant will pro-duce electric power from steam, and will supply heat as a byproduct.The Employer operates three other plants where electric power isproduced by use of Diesel engines.The operating employees in the unit set forth in the amended peti-tion include turbine operators, switchboard operators, boiler operators,and pump operators. The turbine operators operate the turbine elec-tric generators and auxiliary equipment, watch bearing oil pressures,temperatures, and steam pressures, enter hourly readings in log sheets,and make frequent inspections of plant equipment.The switchboardoperators synchronize generators, watch voltage regulators, open andclose switches in proper sequence, and watch switchboards and circuitsin order to maintain the flow of current in the system at all times.The boiler operators start and shut down boilers and auxiliary equip-ment in proper sequence, maintain watch over water levels, steampressures, temperatures, and automatic central equipment, make fre-quent inspections of all equipment in the vicinity of the boilers, andenter hourly readings on log sheets.The pump operators start andshut down condensers, air ejectors, and other water-treating equip-ment, open and close valves in proper sequence, make frequent inspec-tions of this equipment, and enter hourly readings on log sheets.Electricians has no objection to the unit proposed in the amendedpetition .3Engineers, however, contends in effect that the only appro-priate unit is one consisting of all the Employer's employees allegedcovered by Engineers' existing contract, including the pump operators,turbine operators, and boiler operators in the T-3 plant, but excludingthe switchboard operators.'Engineers' 1951 contract covers the following employees of theEmployer : Operators of all shovel type equipment-tractors, graders,batching plants, sewage disposal plants, heating plants, compressorsand light plants, pumps and pump stations, blacksmiths, body andfender repairmen, winch trucks, hoists, all mechanics and repairmen,lathe and shop work for lifts with certain exclusions, parts-men, fire-men, oilers, greasers, mechanic and welder helpers, boiler operatorsand inspectors, parts-men helpers and equipment painters, all em-ployees coming within the recognized hoisting and portable jurisdic-tion, and all employees coming within the recognized jurisdiction ofstationary engineers.'The record indicates that Electricians currently represents the employees who operatethe Employer's Diesel power plants referred to above.However Electricians does notdesire to add to these employees the employees in the T-3 plant whom it seeks to representas a separate unit. CADILLAC MOTOR CAR DIVISION217The unit sought by the Employer comprises all the productionemployees in the T-3 plant.There is no evidence in the record as tothe degree of integration between the operations of this plant and theother plants of the Employer, nor is there any history of bargainingfor the employees here sought.Engineers desires, in effect, to add theturbine operators, boiler operators, and pump operators in the T-3plant to its existing contract unit.However, as the resulting unitwould comprise merely an arbitrary segment of the Employer's pro-duction and maintenance employees, we find it would not be appro-priate for bargaining purposes.Under these circumstances, we find that the unit of operating em-ployees sought by the Petitioner at its T-3 plant, Los Alamos, NewMexico, including boiler operators, turbine operators, pump operators,and switchboard operators, but excluding power test engineers, clerks,guards, the foreman, assistant plant superintendent, plant superin-tendent, and all other supervisors,4 is appropriate for collective bar-gaining purposes within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]4As the shift operators, usually switchboard or turbine operators, do not possess anysupervisory powers, we shall include them in the unit in accordance with the agreementof the parties.CADILLAC MOTOR CAR DIVISION,CLEVELAND TANK PLANT, GENERALMOTORS CORPORATIONandINTERNATIONAL UNION OF OPERATINGENGINEERS, LOCALS Nos. 589, 589-A, 589-B (AFL)CADILLAC MOTOR CAR DIVISION, CLEVELAND TANK PLANT, GENERALMOTORS CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL No. 38 (AFL)CADILLAC MOTOR CAR DIVISION, CLEVELAND TANK PLANT, GENERALMOTORS CORPORATIONaryl dINTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,CIOCADILLAC MOTOR CAR DIVISION,CLEVELAND TANK PLANT,GENERALMOTORS CORPORATIONandPATTERN MAKERS' LEAGUE OF NORTHAMERICA, CLEVELAND ASSOCIATION,AFL.CasesNos. 8-RC-1150,8-RC-1151, 8-RC-1155, and 8-RC-1175.May 2,1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act a consolidated hearing was held before Charles A.94 NLRB No. 41.